Title: Articles of Agreement with William Garner, 10 December 1788
From: Garner, William,Washington, George
To: 



[10 December 1788]

Articles of Agreement made and entered into, this Tenth day of December Anno Domini one thousand seven hundred and eighty eight, by and between George Washington Esqr. of Mount Vernon, Fairfax County, State of Virginia, of the one part, and William Garner of Charles County, State of Maryland, of the other part, Witness, that the said William Garner, for, and in consideration of the wages and priviledges herein after mentioned to be paid and allowed him by the said George Washington, doth promise and agree to serve him the said George Washington for the term of one year from the date hereof as an Overseer on his Plantation in Clifton’s Neck. And that he will, during said time of service, conduct himself with the utmost Industry, Sobriety and Honesty. That he will (when not necessarily called off for other purposes) be constantly with some part or other of his people at their work, as the said George Washington conceives that is the only sure means of getting work done—and well done—and this too in peace and quietness, and to the satisfaction of all concerned; and this is his great object in procuring an Overseer. The said William Garner doth further promise and agree that he will not stir off said Plantation (except on Sundays or Hollidays, nor then if there is any particular reason for his remaining at home) without the consent of said George Washington, or of those who manage

for him. That he will strictly and indefatigably pursue the plans and obey the orders which he shall receive for conducting the business of said Plantation. That he will be very particularly attentive to the Stock of every kind, not only seeing that they are properly fed, but properly sheltered. And in a particular manner will attend to the plow-horses, and working Oxen to see that their allowance is given them in due season, and without embezzlement or waste. That he will take a regular Account of the tools of every kind, and Plantation Utensils, and see them forth-coming when called for, and that the latter are not unnecessarily exposed to the weather. That he will discourage company, unless it may be his own, or his wife’s relations now and then, from resorting to the plantation—and will prevent all gunning and fowling within his Inclosures—as also Water men from taking off his wood, stone, or anything else without leave. That he will be particularly attentive to the fences of the several Inclosures, especially those of the out-lines—suffering no Stock but his own to be within them—nor his own to be in any Inclosures but such as are allotted for them. That he will provide in due season meal for the Negroes and see it regularly delivered to them and also that they have the butter-milk after the milk is churned—and when occasion requires it for sick persons, or Negro Children, that they moreover, have sweet milk given to them. That he will be very careful of the Negroes in sickness. And to sum up the whole—that he will act the part of an industrious, honest, and sober man—and in failure of either that the said George Washington may discharge him at any season of the year. In consideration of all the above mentioned things being well and truly done and performed on the part of said William Garner, the said George Washington doth promise and engage to pay, or cause to be paid, unto him the said William Garner the sum of one hundred and twenty Spanish Milled Dollars, or the value thereof in Gold or Silver—and to allow him five hundred weight of meat, and bread sufficient for his family—to permit him to raise fowls for his own killing, but neither they, nor their Eggs, are to be sold—as it will be expected that poultry will be raised for the Mansn House—to allow him to kill four Shoats in the Year, neither of which to exceed three months old when it is killed—and to give him one

fourth part of the butter; and one eighth part of the Cyder that is made on said plantation while he continues there.
In testimony of all these things, and for the true and faithful performance of them, the parties have hereunto interchangeably set their hands and seals the day and year first written.

          
            Done in presence of us
            
          
          
            Geo: A. Washington
            William Garner
          
          
            Tobias Lear
            Go: Washington
          
        
It is hereby agreed by and between George A. Washington & William Garner that the foregoing agreement shall continue in as full force as if a new set of articles had been drawn from the 10th day of December 1790 untill the 10th day of December 1791. with the following alterations—viz.—his wages to be thirty pounds instead of thirty six—in lieu of the shoats mention’d he is to recieve fifty pounds of fresh Beef in the fall—and in addition to his allowance will be furnished with one thousand herrings and fifty Shad if they are caught. Done this 23d day of December 1790

          
            Witness
            
          
          
            Jno. Packett
            Geo: A. Washington
          
          
            Jno. Puckett
            William garner
          
        
It is further agreead by and between George A. Washington and William Garner that the foregoing agreement shall continue in as full force as if a new set of articles had been drawn from the 10th day of Decr 1791—untill the 10th day of Decr 1792. with the following alterations viz.—his wages to be thirty five pounds instead of thirty as above—the quantity of flour and Corn which he is to recieve is to be as follows and deliverd as mention’d—two hundred weight of midling flour in one draft but not more than two—six Barrels Corn ground into meal and not deliver[d] in less quantities than one barrel at a time from the Mill—when it is to be had. Done this 12th day Augt 1791.
Go. A. Washington
William garner
